Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-12 and 15-18 are objected to because of the following informalities:
In claims 1, 15, and 16, the phrase, “wherein the second sidewall of the vanes is angled to contract with a chamfered surface,” should be –wherein the second sidewall of the vanes is angled to contact with a chamfered surface--.
Appropriate correction is required.

Allowable Subject Matter
Claims 13-14 are allowed.
Claims 1-12 and 15-18 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1, 13, and 16 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1, 13, 16, including every structural element recited in the claims, especially the concept of a plurality of vanes each having a first sidewall and 
None of the references of the prior art teach or suggest the elements of the particular vanes of the pretensioner wheel shaped, angled, and arranged as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
6/6/21
/SANG K KIM/Primary Examiner, Art Unit 3654